Title: Edmund Bacon to Thomas Jefferson, 24 December 1817
From: Bacon, Edmund
To: Jefferson, Thomas


                    
                        Deare Sir.
                         
              Decr 24. 1817
                    
                    I now send You a few lines upon an important subjec to me. I have long been advised by my brothers to moove to the missourie Country. I acknowledge that I have all desire to do the best I can for my family but am really sorry to leave the part of the world whare I was raised to go to a part that is unknown to me my brothers too of them has came in and says they Came with intention to go with me out next fall this being the Case induceis me to now come to a Possitive determination whither I go or not. if I conclude to moove my brothers is to waite if I dont go they will return in a few weeks. for a few days this business has been upon my mind very serious. as I mentioned to you that my Sons now necessarily required that I should Put them at some Kind of work I have thaught upon a Plan that Perhaps may be in my Power to fix them at. but then I have another obsticle can You afford to give me such wages as my neighbours get. Mr Munroe gives his overseer £75. the Tufton overseer gets £65. while I am at £40. Mr. Higgenbotham gives Mr Burnly $400. my wish is to stay if I can have Common fair and will thank you to let me Know what is the most you Can allow me for the yeare of 1819. and if we Can agree for that yeare no doubt but that we shall a for several years. if you Please an answer is immediately desired
                    
                        Yours &C
                        E Bacon
                    
                